Title: From Thomas Jefferson to United States House of Representatives, 20 January 1808
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     
                        To the House of Representatives of the United States
                     
                  
                  Some days previous to your resolutions of the 13th. inst. a court of Enquiry had been instituted, at the request of Genl. Wilkinson, charged to make the enquiry into his conduct which the first resolution desires, and had commenced their proceedings. to the judge Advocate of that court the papers & information on that subject, transmitted to me by the House of Representatives, have been delivered, to be used according to the rules & powers of that court.
                  The request of a communication of any information which may have been recieved, at any time since the establishment of the present government, touching combinations with foreign agents for dismembering the union, or the corrupt reciept of money by any officer of the US. from the agents of foreign governments, can be complied with but in a partial degree.
                  It is well understood that in the first or second year of the presidency of General Washington, information was given to him relating to certain combinations with the agents of a foreign government, for the dismemberment of the Union: which combinations had taken place before the establishment of the present federal government. this information however, is believed never to have been deposited in any public office, or left in that of the President’s Secretary; these having been duly examined: but to have been considered as personally confidential and therefore retained among his private papers. a communication from the Governor of Virginia to President Washington is found in the office of the President’s Secretary, which, altho not strictly within the terms of the request of the House of Representatives, is communicated, inasmuch as it may throw some light on the subjects of the correspondence of that time between certain foreign agents, & citizens of the US.
                  In the first or second year of the administration of President Adams, Andrew Ellicott, then employed in designating, in conjunction with the Spanish authorities, the boundaries between the territories of the US. and of Spain under the treaty with that nation, communicated to the Executive of the US. papers & information respecting the subjects of the present enquiry, which were deposited in the office of state. copies of these are now transmitted to the House of Representatives, except of a single letter and a reference from the said Andrew Ellicott, which being expressly desired to be kept secret, is therefore not communicated. but it’s contents can be obtained from himself in a more legal form, and directions have been given to summon him to appear as a witness before the court of enquiry.
                  A paper ‘on the commerce of Louisiana’, bearing date the 18th. of April 1798. is found in the office of state, supposed to have been communicated by mr Daniel Clark of New Orleans, then a subject of Spain, & now of the House of Representatives of the US., stating certain commercial transactions of General Wilkinson in New Orleans, an extract from this is now communicated, because it contains facts which may have some bearing on the questions relating to him.
                  The destruction of the War office by fire in the close of 1800. involved all information it contained at that date.
                  The papers already described therefore constitute the whole of the information on these subjects, deposited in the public offices, during the preceding administrations, as far as has yet been found. but it cannot be affirmed that there may be no other. because the papers of the offices being filed, for the most part, alphabetically, unless aided by the suggestion of any particular name which may have given such information, nothing short of a careful examination of the papers in the offices generally could authorize such an affirmation.
                  About a twelvemonth after I came to the administration of the government, mr Clark gave some verbal information to myself, as well as to the Secretary of State, relating to the same combinations for the dismemberment of the union. he was listened to freely, and he then delivered the letter of Governor Gayoso addressed to himself, of which a copy is now communicated. after his return to New Orleans he forwarded to the Secretary of State other papers with a request that after perusal they should be burnt. this however was not done: and he was so informed by the Secretary of State, and that they would be held subject to his orders. these papers have not yet been found in the office. a letter therefore has been addressed to the former Chief Clerk, who may perhaps give information respecting them. as far as our memories enable us to say, they related only to the combinations before spoken of, and not at all to the corrupt reciept of money by any officer of the US. consequently they respected what was considered as a dead matter, known to the preceding administrations, and offering nothing new to call for investigations, which those nearest the dates of the transactions had not thought proper to institute.
                  In the course of the communications made to me on the subject of the conspiracy of Aaron Burr, I sometimes recieved letters, some of them anonymous, some under names true or false, expressing suspicions and insinuations against Genl. Wilkinson. but one only of them, and that anonymous, specified any particular fact, & that fact was one of those which had been already communicated to a former administration.
                  No other information within the purview of the request of the house, is known to have been recieved, by any department of the government, from the establishment of the present federal government. that which has been recently communicated to the House of Representatives, & by them to me, is the first direct testimony ever made known to me, charging General Wilkinson with a corrupt reciept of money: and the House of Representatives may be assured that the duties which this information devolves on me shall be exercised with rigorous impartiality. should any want of power in the court to compel the rendering of testimony obstruct that full & impartial enquiry which alone can establish guilt or innocence and satisfy justice, the legislative authority only will be competent to the remedy.
                  
                     Th: Jefferson 
                     
                     Jan. 20. 1808.
                  
               